Exhibit List of Significant Subsidiaries Name of Subsidiary Jurisdiction of Incorporation and Incorporation Date Date Acquired Our Interest 777666 B.C. Ltd. British Columbia; December 19, 2006 December 19, 2006 100% Reliant Ventures S.A.C. Peru, October 24, 2002 November 2007 55% Mina Pirquitas, Inc. Delaware, USA; September 8, 1994 October 22, 2004 100% Pacific Rim Mining Corporation Argentina S.A. Argentina; October 1, 1993 December 14, 2001 100% Silver Standard Durango S.A. de C.V. Mexico; January 21, 2004 January 21, 2004 100%
